UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Socially Responsible Growth Fund, Inc. September 30, 2009 (Unaudited) Common Stocks98.7% Shares Value ($) Consumer Discretionary8.7% Apollo Group, Cl. A 23,100 a Brink's 41,700 DreamWorks Animation SKG, Cl. A 53,950 a Gap McDonald's 58,875 Navistar International 27,400 a Priceline.com 17,525 a,b TJX Cos. 76,575 Weight Watchers International 28,525 Consumer Staples13.7% Bare Escentuals 44,025 a Church & Dwight 42,500 Costco Wholesale 71,550 Hansen Natural 46,950 a Kimberly-Clark 59,925 PepsiCo Procter & Gamble Staples 71,200 SYSCO 63,725 Unilever (NY Shares) 60,725 Energy7.0% EnCana 22,525 ENSCO International 47,825 EOG Resources 21,200 Nexen 93,975 Noble 64,325 SEACOR Holdings 26,850 a Southwestern Energy 41,750 a Talisman Energy 109,225 1,893,962 Financial6.7% Charles Schwab 117,500 2,250,125 Chubb 41,025 2,068,070 Discover Financial Services 210,500 3,416,415 Goldman Sachs Group 6,825 1,258,189 Investment Technology Group 57,600 a 1,608,192 State Street 40,300 2,119,780 Travelers Cos. 43,450 2,139,044 Health Care15.8% Alcon 15,075 2,090,450 Amgen 76,975 a 4,636,204 AstraZeneca, ADR 43,050 b 1,935,097 Becton, Dickinson & Co. 31,725 2,212,819 Biogen Idec 38,500 a 1,945,020 Genzyme 66,075 a 3,748,435 Gilead Sciences 61,400 a 2,860,012 Humana 42,900 a 1,600,170 Johnson & Johnson 93,050 5,665,815 Kinetic Concepts 45,800 a 1,693,684 Millipore 23,500 a 1,652,755 Novartis, ADR 23,150 1,166,297 WellPoint 77,950 a 3,691,712 Industrial9.9% 3M 47,450 3,501,810 Donaldson 23,075 799,087 Dun & Bradstreet 18,725 1,410,367 Emerson Electric 122,875 4,924,830 Equifax 39,050 1,137,917 First Solar 7,800 a,b 1,192,308 Fluor 25,150 1,278,877 Ryder System 21,025 821,237 Tyco International 55,175 1,902,434 United Technologies 81,125 4,942,946 Materials2.7% MeadWestvaco 74,300 1,657,633 Nucor 36,625 1,721,741 Schnitzer Steel Industries, Cl. A 30,800 1,640,100 Worthington Industries 71,700 996,630 Software7.4% CA 76,700 1,686,633 Microsoft 326,700 8,458,263 Oracle 211,925 4,416,517 Sybase 44,975 a 1,749,528 Technology24.3% Accenture, Cl. A 86,250 3,214,537 Apple 47,050 a 8,721,658 Avnet 45,475 a 1,180,986 Cisco Systems 250,475 a 5,896,181 EMC 172,525 a 2,939,826 Garmin 61,300 2,313,462 Google, Cl. A 9,150 a 4,537,027 Intel 61,750 1,208,448 International Business Machines 81,775 9,781,108 National Semiconductor 107,175 1,529,387 QUALCOMM 104,325 4,692,539 Symantec 79,000 a 1,301,130 Texas Instruments 193,700 4,588,753 Western Union 92,625 1,752,465 Utilities2.5% FPL Group 25,950 1,433,218 Sempra Energy 64,400 3,207,764 WGL Holdings 27,225 902,237 Total Common Stocks (cost $209,888,648) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,826,000) 1,826,000 c Investment of Cash Collateral for Securities Loaned2.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $6,071,065) 6,071,065 c Total Investments (cost $217,785,713) 102.2% Liabilities, Less Cash and Receivables (2.2%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At September 30, 2009, the total market value of the fund's securities on loan is $5,275,620 and the total market value of the collateral held by the fund is $6,071,065. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $217,785,713. Net unrealized appreciation on investments was $8,492,847 of which $20,441,652 related to appreciated investment securities and $11,948,805 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities: Equity Securities - Domestic+ 206,124,484 - - Equity Securities - Foreign+ 12,257,011 - - Mutual Funds 7,897,065 - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
